Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite and vague.  Which element constitutes “a pushing element?”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onnerlov, U.S. Patent No. 6047916.
	Onnerlov ‘916 discloses an extraction assembly (see figure 3) comprising: a rectilinear transporter 1 of a log 3 wound about a disintegrable core (i.e., 14, cores are inherently made from a paper material which is disintegrable), and a gripping device 66 (i.e., located at one end of the rectilinear transported, claim 4) for a portion of the core projecting from the log (i.e., 14 is on 4), wherein the rectilinear transporter has a transverse transport direction with respect to the log (i.e., web 2 direction for the log 3) advancement direction of the log along a converting line (i.e., 1 providing the line) and has an alternating transport direction back and forth in opposite direction (i.e., going forward and backwards or top and lower locations transporting the core), and the rectilinear transporter comprises a first portion (near 58) for being received within the converting line (i.e., within 1), and a second portion (near 60) for being placed outside the converting line, in which the second portion is aligned with respect to the first portion along the transvers transport direction, see figures 1-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Onnerlov, U.S. Patent No. 6047916.
	Regarding claims 5-6, as stated above, Onnerlov ‘916 discloses the gripping device 66 but does not explicitly explain the type and the movement.  However, the gripping device 66 is not manually moved, thus programmed to move as a cobot type of device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gripping device to include a movement in three spatial dimensions and use a certain type of gripping device in order to meet and design with respect to the product being transported.  Furthermore, since all of the claimed elements were known in the prior art (i.e., applicant did not invent a gripping device that can move in three dimensions and a cobot type) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 8-12 are allowed.
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 8-12 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 8 and 10, including every structural and every step recited in the claims, especially the concept of taking a strip that is extracted from the disintegration of the core.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
6/7/22
/SANG K KIM/           Primary Examiner, Art Unit 3654